           Case 1:16-cr-00680-GHW Document 34 Filed 06/12/19 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X        DATE FILED: 6/12/2019
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :      1:16-cr-680-GHW
                                                               :
CORNELIO CAZAREZ MADRID, et al.,                               :           ORDER
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Defendants in this case filed a motion to suppress (the “Motion to Suppress”) on May 3,

2019. Dkt. No. 28. The Government filed its opposition on May 17, 2019. Dkt. No. 29.

Defendants filed a reply (the “Reply”) on May 24, 2019. Dkt. No. 30. In the Reply, Defendants

moved to suppress additional evidence beyond that which they had initially addressed in the Motion

to Suppress. Compare Dkt. No. 28 with Dkt. No. 30. The Court will consider the newly-raised

arguments that Defendants set forth in their Reply. Defendants also filed an additional motion to

suppress on June 3, 2019 (the “Untimely Motion”). Although Defendants filed this motion after the

Court-established deadline for the submission of pre-trial motions, the Court will consider the

Untimely Motion. The Government is granted leave to file a sur-reply to the arguments raised in the

Reply, and an opposition to the Untimely Motion, no later than June 21, 2019. Any response from

Defendants with respect to those submissions is due no later than June 25, 2019. In light of this

modification to the briefing schedule, the hearing scheduled for June 25, 2019 is adjourned to July

11, 2019 at 9:30 a.m.

         Counsel for Defendants are advised that they are required to comply with Court-ordered

deadlines. The deadlines established by the Court for the submission of pre-trial motions was not a

notional one, nor was it a deadline for Defendants to begin to file a series of rolling motions. While
          Case 1:16-cr-00680-GHW Document 34 Filed 06/12/19 Page 2 of 2



the Court has accepted these late-filed motions, counsel for Defendants are advised that failure to

comply fully with Court-ordered deadlines in the future may result in the imposition of sanctions on

counsel, and that the Court may not consider submissions by Defendants filed after Court-imposed

deadlines. The Court’s lenity with respect to Defendants’ failure to comply with Court imposed

deadlines, and its decision to consider these addition motions despite counsels’ failure to request

leave to file them untimely, is driven in part by the Court’s recognition that counsel, appearing in

this District pro hac vice, may not be fully aware of the Court’s expectation that counsel will strictly

adhere to Court-ordered deadlines. Counsel for Defendants should not expect that further failures

to comply with the Court’s scheduling or other orders will be treated in the same manner.

        SO ORDERED.

Dated: June 11, 2019
       New York, New York                                  __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     2
